Ness, Justice:
Appellant was tried and convicted of accessory after the fact of murder. He was sentenced to a term of ten (10) years with credit for time in confinement after arrest but prior to conviction. The Public Defender' of Lexington County represented the appellant at trial. After reviewing the trial record, the Public Defender determined that no merit existed for the purposes of appeal. He subsequently filed a brief with this Court, furnishing a copy to the appellant, indicating the same in compliance with Anders v. California, 386 U. S. 738, 87 S. Ct. 1396, 18 L. Ed. (2d) 493 (1967). This brief has been opposed by appellant who, with the assistance of the Corrections Clinic of the University of South Carolina Law Center, has advanced what he believes to be meritorious grounds for appeal.
After a review of the entire record, the authorities cited by the parties, and independent research of our own, we are not convinced that an appeal would be “wholly frivolous.” We think the “legal points [are] arguable on their merits.” Anders, supra, 87 S. Ct. at 1400. Accordingly, this matter is remanded to the Circuit Court, Eleventh Judicial Circuit, for the appointment of counsel, other than the Public Defender’s Office of Lexington County, for the purpose of perfecting an appeal.
Remanded.
Moss, C. J., and Lewis, Bussey and Littlejohn, JJ., concur.